DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15 and 29 in the reply filed on May 20, 2022 is acknowledged.
Claims 16-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected abrasive particle positioning systems, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 26, 2019 was filed prior to the mailing date of the present, first Official action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 13, 15 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent No. 2,027,087 to Orello S. Buckner (hereinafter “Buckner”).

Referring to Applicant’s independent claim 1, Buckner teaches a method of making a coated abrasive article (See Abstract), the method comprising: providing dispensable magnetizable abrasive particles and a distribution tool (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 4-11; FIG. 1; the abrasive grains coated with a finely divided magnetic dust of Buckner are equivalent to Applicant’s claim term “dispensable magnetizable abrasive particles”; the receptacle of Buckner is equivalent to Applicant’s claim term “a distribution tool”), wherein the distribution tool is configured to receive the magnetizable abrasive particles therein (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 4-11; FIG. 1), and wherein the distribution tool is configured to impart at least one of a predetermined orientation and alignment of the magnetizable abrasive particles (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 28-34, 42-48; FIG. 1); positioning a backing adjacent to the distribution tool and spaced therefrom by a gap (page 1, right hand column, ll. 1-4; See FIG. 1; the sheet material or carrier sheet of Buckner is equivalent to Applicant’s claim term “a backing”; the distance or space between the receptacle and sheet material of Buckner is equivalent to Applicant’s claim term “a gap”); applying a magnetic field to at least the backing and a portion of the gap between the backing and the distribution tool (page 1, right hand column, ll. 11-28; See FIG. 1); and transferring the magnetizable abrasive particles from the distribution tool to a first major surface of the backing (page 1, right hand column, ll. 11-28; See FIG. 1; the surface of the sheet material facing opposite the receptacle of Buckner is equivalent to Applicant’s claim term “a first major surface”), wherein the magnetic field is applied during the transfer of the magnetizable abrasive particles (page 1, right hand column, ll. 11-28; See FIG. 1).

Referring to Applicant’s claim 2, Buckner teaches the distribution tool is configured to provide a predetermined pattern to the magnetizable abrasive particles (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 28-34, 42-48; FIG. 1).

Referring to Applicant’s claim 3, Buckner teaches one of the backing and distribution tool is moved relative to the other of the backing (page 1, left hand column, ll. 47-52; page 1, right hand column, ll. 1-4; FIG. 1) and distribution tool (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 4-11; FIG. 1), and the method is part of a continuous process (See FIG. 1; the arrow illustrated below the backing and table indicates the direction the backing is moving while the abrasive particles are distributed thereupon).

Referring to Applicant’s claim 4, Buckner teaches the distribution tool includes a plurality of walls defining slots allowing for the passage of one or more of the magnetizable abrasive particles therethrough (page 1, left hand column, ll. 52-55; See FIG. 1; the wire mesh bottom of the receptacle of Buckner through which the abrasive particles pass is equivalent to Applicant’s claim term “a plurality of walls defining slots”), each one of the slots being open to an exterior side of the distribution tool (page 1, left hand column, ll. 52-55; See FIG. 1). 

Referring to Applicant’s claim 8, Buckner teaches the magnetic field acts on the magnetizable abrasive particles in substantially a same direction as a gravitational field (page 1, right hand column, ll. 11-28; See FIG. 1) and together the magnetic field and the gravitational field urge the magnetizable abrasive particles from the distribution tool (page 1, right hand column, ll. 11-28; See FIG. 1) and influence a passage of the magnetizable abrasive particles through the gap to the first major surface of the backing (page 1, right hand column, ll. 11-28; See FIG. 1).  

Referring to Applicant’s claim 13, Buckner teaches the magnetic field is applied by a magnet disposed relatively nearer to the first major surface of the backing than the distribution tool (page 1, left hand column, ll. 39-55; See FIG. 1).

Referring to Applicant’s claim 15, Buckner teaches lines of force of the magnetic field are substantially perpendicular to the backing in a region comprising the gap between the backing and the distribution tool (page 1, right hand column, ll. 11-28; See FIG. 1).

Referring to Applicant’s independent claim 29, Buckner teaches a method of making a coated abrasive article (See Abstract), the method comprising: providing dispensable magnetizable abrasive particles and a distribution tool (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 4-11; FIG. 1; the receptacle of Buckner is equivalent to Applicant’s claim term “a distribution tool”), wherein the distribution tool is configured to receive the magnetizable abrasive particles therein (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 4-11; FIG. 1), and wherein the distribution tool is configured to impart at least one of a predetermined orientation and alignment of the magnetizable abrasive particles (page 1, left hand column, ll. 52-55; page 1, right hand column, ll. 28-34, 42-48; FIG. 1); positioning a backing adjacent to the distribution tool and spaced therefrom by a gap (page 1, right hand column, ll. 1-4; See FIG. 1; the sheet material or carrier sheet of Buckner is equivalent to Applicant’s claim term “a backing”; the distance or space between the receptacle and sheet material of Buckner is equivalent to Applicant’s claim term “a gap”); applying a magnetic field to at least the backing and a portion of the gap between the backing and the distribution tool (page 1, right hand column, ll. 11-28; See FIG. 1); and transferring the magnetizable abrasive particles from the distribution tool to the backing (page 1, right hand column, ll. 11-28; See FIG. 1; the surface of the sheet material facing opposite the receptacle of Buckner is equivalent to Applicant’s claim term “a first major surface”), wherein the magnetic field influences transfer of the magnetizable abrasive particles from the distribution tool to the backing to achieve at least one of the predetermined orientation and alignment of the magnetizable abrasive particles on a first major surface of the backing (page 1, right hand column, ll. 11-34, 42-48; FIG. 1).

Claims 1-5, 9, 13 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2014/0290147 A1 to Seth et al. (hereinafter “Seth”).

Referring to Applicant’s independent claim 1, Seth teaches a method of making a coated abrasive article (See Abstract), the method comprising: providing dispensable magnetizable abrasive particles and a distribution tool (pars. [0075], [0077], [0303], [0314]; See FIG. 19; the cobalt, iron and/or nickel doped shaped abrasive particles of Seth are equivalent to Applicant’s claim term “dispensable magnetizable abrasive particles”; the alignment structure of Seth is equivalent to Applicant’s claim term “a distribution tool”), wherein the distribution tool is configured to receive the magnetizable abrasive particles therein (par. [0314]; See FIG. 19), and wherein the distribution tool is configured to impart at least one of a predetermined orientation and alignment of the magnetizable abrasive particles (pars. [0314-316]; See FIG. 19); positioning a backing adjacent to the distribution tool and spaced therefrom by a gap (pars. [0314], [0316]; See FIG. 19; the backing of Seth is equivalent to Applicant’s claim term “a backing”; the distance or space between the alignment structure and backing of Seth is equivalent to Applicant’s claim term “a gap”); applying a magnetic field to at least the backing and a portion of the gap between the backing and the distribution tool (pars. [0314-316]; See FIG. 19); and transferring the magnetizable abrasive particles from the distribution tool to a first major surface of the backing (pars. [0314-316]; See FIG. 19; the surface of the backing facing opposite the alignment structure of Seth is equivalent to Applicant’s claim term “a first major surface”), wherein the magnetic field is applied during the transfer of the magnetizable abrasive particles (pars. [0314-316]; See FIG. 19).

Referring to Applicant’s claim 2, Seth teaches the distribution tool is configured to provide a predetermined pattern to the magnetizable abrasive particles (pars. [0314-316]; See FIG. 19). 

Referring to Applicant’s claim 3, Seth teaches one of the backing and distribution tool is moved relative to the other of the backing and distribution tool (pars. [0314-316]; See FIG. 19), and the method is part of a continuous process (pars. [0252-253], [0314-316]; See FIG 19).

Referring to Applicant’s claim 4, Seth teaches the distribution tool includes a plurality of walls defining slots allowing for the passage of one or more of the magnetizable abrasive particles therethrough (pars. [0303], [0314]; See FIG. 19), each one of the slots being open to an exterior side of the distribution tool (pars. [0303], [0314]; See FIG. 19).

Referring to Applicant’s claim 5, Seth teaches the distribution tool has an exterior dispensing surface with cavities therein, and wherein each of the cavities is shaped to receive at least part of one of the magnetizable abrasive particles therein (pars. [0303], [0314]; See FIG. 19).

Referring to Applicant’s claim 9, Seth teaches the magnetic field acts on the magnetizable abrasive particles in a substantially opposing direction as a gravitational field and the magnetic field acts to overcome the gravitational field to urge the magnetizable abrasive particles from the distribution tool and influence a passage of the magnetizable abrasive particles through the gap to the first major surface of the backing (pars. [0314-316]; See FIG. 19).

Referring to Applicant’s claim 13, Seth teaches the magnetic field is applied by a magnet disposed relatively nearer to the first major surface of the backing than the distribution tool (pars. [0314-316]; See FIG. 19).

Referring to Applicant’s independent claim 29, Seth teaches a method of making a coated abrasive article, the method comprising: providing dispensable magnetizable abrasive particles and a distribution tool (pars. [0075], [0077], [0303], [0314]; See FIG. 19; the cobalt, iron and/or nickel doped shaped abrasive particles of Seth are equivalent to Applicant’s claim term “dispensable magnetizable abrasive particles”; the alignment structure of Seth is equivalent to Applicant’s claim term “a distribution tool”), wherein the distribution tool is configured to receive the magnetizable abrasive particles therein (par. [0314]; See FIG. 19), and wherein the distribution tool is configured to impart at least one of a predetermined orientation and alignment of the magnetizable abrasive particles (par. [0314]; See FIG. 19); positioning a backing adjacent to the distribution tool and spaced therefrom by a gap (pars. [0314], [0316]; See FIG. 19; the backing of Seth is equivalent to Applicant’s claim term “a backing”; the distance or space between the alignment structure and backing of Seth is equivalent to Applicant’s claim term “a gap”); applying a magnetic field to at least the backing and a portion of the gap between the backing and the distribution tool (pars. [0314-316]; See FIG. 19); and transferring the magnetizable abrasive particles from the distribution tool to the backing (pars. [0314-316]; See FIG. 19; the surface of the backing facing opposite the alignment structure of Seth is equivalent to Applicant’s claim term “a first major surface”), wherein the magnetic field influences transfer of the magnetizable abrasive particles from the distribution tool to the backing to achieve at least one of the predetermined orientation and alignment of the magnetizable abrasive particles on a first major surface of the backing (pars. [0314-316]; See FIG. 19).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0290147 A1 to Seth et al. (hereinafter “Seth”) as applied to claims 1 and 5 above, and further in view of WO 2016/196795 A1 to 3M Innovative Properties Co. (hereinafter “3M”) (copy provided herewith). 

Referring to Applicant’s claim 6, Seth teaches a method of making a coated abrasive article (See Abstract), the method comprising: providing dispensable magnetizable abrasive particles and a distribution tool (pars. [0075], [0077], [0314]; See FIG. 19; the cobalt, iron and/or nickel doped shaped abrasive particles of Seth are equivalent to Applicant’s claim term “dispensable magnetizable abrasive particles”; the alignment structure of Seth is equivalent to Applicant’s claim term “a distribution tool”), wherein the distribution tool is configured to receive the magnetizable abrasive particles therein (par. [0314]; See FIG. 19 of Seth), and wherein the distribution tool is configured to impart at least one of a predetermined orientation and alignment of the magnetizable abrasive particles (pars. [0314-316]; See FIG. 19 of Seth); positioning a backing adjacent to the distribution tool and spaced therefrom by a gap (pars. [0314], [0316]; See FIG. 19; the backing of Seth is equivalent to Applicant’s claim term “a backing”; the distance or space between the alignment structure and backing of Seth is equivalent to Applicant’s claim term “a gap”); applying a magnetic field to at least the backing and a portion of the gap between the backing and the distribution tool (pars. [0314-316]; See FIG. 19 of Seth); and transferring the magnetizable abrasive particles from the distribution tool to a first major surface of the backing (pars. [0314-316]; See FIG. 19; the surface of the backing facing opposite the alignment structure of Seth is equivalent to Applicant’s claim term “a first major surface”), wherein the magnetic field is applied during the transfer of the magnetizable abrasive particles (pars. [0314-316]; See FIG. 19 of Seth).  Seth teaches the distribution tool has an exterior dispensing surface with cavities therein, and wherein each of the cavities is shaped to receive at least part of one of the magnetizable abrasive particles therein (pars. [0303], [0314]; See FIG. 19 of Seth).  Despite the fact Seth teaches the distribution tool is already inverted such that a gravitational field acts to attempt to remove the magnetizable abrasive particles from the cavities (pars. [0314-316]; See FIG. 19 of Seth), Seth does not teach explicitly the method further comprises the step of “wherein at least some of the magnetizable abrasive particles are retained in the cavities by a vacuum” according to Applicant’s claim language.
However, 3M teaches an apparatus and method for transferring particles by the use of a transfer tool to at least a portion of which is applied a vacuum to cause particles to jump from a particle source to the transfer tool (See Abstract; See FIG. 1 of 3M).  In at least one embodiment, 3M teaches transfer tool is a roll with a major outer surface layer (shell) comprising through-holes and with an interior that is hollow at least to the extent of allowing a vacuum to be applied to at least a portion of shell from the interior of roll (page 2, ll. 17-20; FIG. 1 of 3M).  3M teaches a vacuum source (not shown) is used to apply a vacuum to at least a first portion of the path that major outer surface layer of transfer tool (roll) follows as the transfer tool moves (rotates, in this case) (page 2, ll. 20-22; FIG. 1 of 3M).  3M teaches the vacuum source is used to develop a vacuum within at least a portion of hollow interior of roll so that air that is outside roll (e.g., that is in the gap between the roll and the below-described particle source) is sucked inwardly (toward the interior of roll) through the through-holes of shell, as indicated by the curved arrows in FIG. 2 (page 2, ll. 22-26; FIG. 2 of 3M).  In alternative embodiments, 3M teaches a vacuum may be applied to at least substantially the entire radially inward face of roll, along the entire tool path (page 4, ll. 31-32 of 3M).  In such a case, 3M teaches further a force may be applied to the particles that is greater than the vacuum holding force, in order to dislodge the particles from the through-holes and transfer them to the substrate (page 4, ll. 32-34 of 3M).  There is a reasonable expectation the alignment structure of Seth can be modified according to the teachings of 3M such that the alignment structure retains the shaped abrasive particles by application of a vacuum holding force according to 3M’s teachings.  Both Seth and 3M are drawn to methods for manufacturing abrasive articles (See Abstract of Seth; See Abstract of 3M) that utilize tools such as an alignment structure (pars. [0303], [0314-316]; FIG. 19 of Seth) or a transfer tool (page 2, ll. 12-26; See FIGS. 1 and 2 of 3M) for retaining abrasive particles during said method (pars. [0303], [0314-316]; FIG. 19 of Seth; page 2, ll. 12-26; See FIGS. 1 and 2 of 3M).  In addition, Seth teaches further the shaped abrasive particles disclosed therein can be contained in and expelled from the alignment structure using pressure differential (par. [0303] of Seth), which naturally includes applying a vacuum according to 3M’s teachings (page 2, ll. 12-26; See FIGS. 1 and 2 of 3M).  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Seth and utilize a pressure differential in the form of applying a vacuum to retain and expel shaped abrasive particles in the alignment structure of Seth according to 3M’s teachings.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Seth teaches further the shaped abrasive particles disclosed therein can be contained in and expelled from the alignment structure using pressure differential (par. [0303] of Seth), which naturally includes applying a vacuum according to 3M’s teachings (page 2, ll. 12-26; See FIGS. 1 and 2 of 3M).

Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 2,027,087 to Orello S. Buckner (hereinafter “Buckner”).

Referring to Applicant’s claim 10, Buckner teaches the gap is at least as large as a maximum dimension of the magnetizable abrasive particles (See FIG. 1).

Referring to Applicant’s claim 11, Buckner teaches the gap is at least twice a maximum dimension of the magnetizable abrasive particles (See FIG. 1). 

Referring to Applicant’s claim 14, Buckner teaches a majority of the magnetizable abrasive particles have a major planar surface disposed substantially perpendicular relative to the first major surface of the backing upon transfer to the backing (page 1, right hand column, ll. 28-34; See FIG. 1).  For purposes of examination, the teaching “substantially perpendicular” is understood to mean within 5% or even 10% of a perpendicular angle, that is, a 90 degree angle, for a proposed range of approximately 81 degrees to 99 degrees.  The substantially perpendicular angle taught by Buckner renders obvious Applicant’s claimed range.  The substantially perpendicular angle taught by Buckner lies within Applicant’s claimed range of “at least 70 degrees”.  MPEP 2144.05 [R-10.2019] (I)

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2014/0290147 A1 to Seth et al. (hereinafter “Seth”).

Referring to Applicant’s claim 7, Seth teaches the method disclosed therein further comprises at least partially curing a make layer precursor disposed on the backing (pars. [0254-255]; See FIG. 31); disposing a size layer precursor on at least a portion of the at least partially cured make layer precursor (pars. [0254-255]; See FIG. 31); and at least partially curing the size layer precursor (pars. [0254-255]; See FIG. 31).

Referring to Applicant’s claim 12, Seth teaches the average particle size of the shaped abrasive particles disclosed therein is not greater than about 5 mm (about 0.2 in.) (par. [0110]).  As illustrated in FIG. 19, the gap measured from the closest most point of the distribution tool to the first major surface of the backing of Seth is less than a gap measured from a tip of a triangularly shaped abrasive particle situated within the alignment structure to a base of said triangularly shaped abrasive particle adjacent the backing (See FIG. 19).  As the average particle size of the shaped abrasive particles disclosed therein is not greater than about 5 mm (about 0.2 in.) (par. [0110]) which is larger than the gap measured from the closest most point of the distribution tool to the first major surface of the backing of Seth (See FIG. 19), the gap measured from the closest most point of the distribution tool to the first major surface of the backing of Seth is less than about 5 mm (about 0.2 in.).  The gap taught by Seth renders obvious Applicant’s claimed range.  The gap taught by Seth overlaps Applicant’s claimed range of “between 0.010 inches and 1.0 inches”. MPEP 2144.05 [R-10.2019] (I)

Relevant Prior Art Cited But Not Relied Upon
The attached PTO-892 form contains prior art references cited but not relied upon in the pending claim rejection set forth herein.  Those cited prior art references cited but not relied upon contain subject matter considered relevant to certain pending dependent claims as well as disclosure found in Applicant’s specification as originally filed but not presently recited in the pending claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731